Citation Nr: 0932960	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  06-30 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for nasopharyngitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from May 1943 to January 
1946, from April 1947 to September 1948, and from April 1951 
to January 1952.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal of a May 2006 rating decision of the 
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania.  

The Board was informed in August 2009 that the Veteran had 
died on September 9, 2009.  


FINDING OF FACT

The Veteran died prior to promulgation of a decision on the 
issue on appeal.  


CONCLUSION OF LAW

Because of the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008); 
Landicho v. Brown, 7 Vet. App. 42 (1994).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  See Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  

Accordingly, the appeal of the issue in this case has become 
moot by virtue of the death of the Veteran and must be 
dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008).  

The Board finds that this case is one in which the law is 
dispositive and that the issue on appeal must be dismissed on 
that basis.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Accordingly, for the reasons and bases expressed hereinabove, 
the appeal as to the issue of service connection for 
nasopharyngitis is dismissed.  In reaching this 
determination, the Board intimates no opinion as to the 
merits of this appeal or of any derivative claims brought by 
a survivor of the Veteran.  Cf. 38 C.F.R. § 20.1106 (2008).  


ORDER

This appeal as to the claim of service connection for 
nasopharyngitis is dismissed without prejudice due to the 
death of the Veteran.  



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


